Case 4:20-cv-05719-JST Document 46-1 Filed 06/23/21 Page 1 of 6




              Exhibit A
         Case 4:20-cv-05719-JST Document 46-1 Filed 06/23/21 Page 2 of 6




DTB                                             Date:                January 23, 2009
                                                Order No.:           S-B-05.20/20b
                                                Supersedes:          P-B-05.20/20a and T-B-05.20/21a
                                                                     dated December 21, 2007
                                                Group:               05
Revision History
Revision Date             Purpose
b         1/23/09         Applicable Models Updated and Technical Content Updated
a         12/21/07        Applicable Models and Warranty Information Updated
-         01/04/07        Initial issue

SUBJECT:          Model 164.177
                  Model 204.077
                  Model 209.377/477
                  Model 211.077/277
                  Model 216.377
                  Model 219.377
                  Model 221.177
                  Model 230.470
                  Model 251.177
                  AMG Vehicles Equipped with Engine M156
                  Sporadically Occurring Noise on Engine Start in Area of the Chain Drive


If you receive customer reports in the above model vehicles of a sporadically occurring noise when first
starting the engine, this may be due to the intake camshaft adjusters or valve tappets. Use the following
sound recordings to assist in fault tracing.

         Camshaft Adjuster Sound Recording
              Rattling sound with one malfunctioning camshaft adjuster.
              Rattling sound with two malfunctioning camshaft adjusters.

         Valve Tappets Sound Recording
                Clattering noise/valve tappets.

This bulletin has been created and maintained in accordance with MBUSA-SLP S423QH001, Document and Data Control, and
MBUSA-SLP S424HH001, Control of Quality Records.



© 2009 Mercedes-Benz USA, LLC.                                         All rights reserved. Reproduction or translation in whole
Mercedes-Benz Canada, Inc.                                             or in part is not permitted without authorization from the
Dealer Workshop Services                                               publisher. Printed in U.S.A.
www.MBUSA.com                                                          1-800-FOR-MERCedes
www.startekinfo.com
                Case 4:20-cv-05719-JST Document 46-1 Filed 06/23/21 Page 3 of 6
Models 209, 211 and 219, Equipped with M156 Engine up to Serial Number 60 001177: For vehicles
with camshaft adjuster rattling sound, replace the intake camshafts and intake camshaft adjusters, use
repair kit A156 060 3147. Refer to WIS document number AR05.20-P-6992AMG. The exhaust camshaft
adjuster should not require replacement on this range of engines unless confirmed to be noisy.


     Note: It is essential to replace both the intake camshafts and intake camshaft adjusters. Holding
device part number W156 589 00 61 00 and locating plate part number W156 589 00 32 00 are absolutely
necessary to perform this repair.

Vehicles Equipped with M156 after Serial Number 60 001178:
Remedy 1: For vehicles with camshaft adjuster rattling sound, replace the camshaft adjuster(s) found
noisy. For testing and repair information refer to WIS Group 05.20.


     Note: Even if only one camshaft adjuster is replaced it is absolutely imperative to set cam timing on
both cylinder banks. Repair kit A156 050 31 47 should not be used for engines after the serial number
break. Order individual parts as needed.

Remedy 2: For vehicles with valve tappet(s) sound, replace valve tappet(s) found noisy. For testing and
repair information refer to WIS Group 05.20

Special Tools




          156 589 00 61 00                        156 589 00 32 00

     Note: These two required Special Tools have been automatically released and shipped to all dealers
in September 2006.

Parts Information
Qty.            Part Name                                                   Part Number
1               Camshaft adjuster repair kit (up to eng. no. 60 001177)     A156 050 31 47
As needed       Adjuster, camshaft, intake                                  A156 050 30 47
As needed       Adjuster, camshaft, exhaust                                 A156 050 28 47
As needed       Valve tappet                                                A156 050 02 25



      Note: The following allowable labor operations should be used when submitting a warranty claim for
this repair. This information has been generated on January 23, 2009. Please refer to Netstar  Star
TekInfo      Star Time for the most current labor time allowance.




2                                   S-B-05.20/20b (January 23, 2009)
       Case 4:20-cv-05719-JST Document 46-1 Filed 06/23/21 Page 4 of 6

In Case of Warranty
Operation:      Short test perform (54-1011)
                Camshaft B – (valve cover(s) removed), replace (05-6492)
                Camshaft C – (valve covers removed), R&R (05-6632)
                Camshaft adjuster for camshaft A, remove/install, replace if necessary (cover removed
                         from front of cylinder head) (05-7264)
                Camshaft timing adjuster on right cyl. head (B), R&R/repl (valve cover removed) (05-7251)
                Camshaft timing adjuster – on left cyl. head (C), R&R/repl. (valve cover removed) (05-7261)
                Camshaft adjuster for camshaft D, remove/install, replace if necessary (cover removed
                         From front of cylinder head) (05-7267)
                Camshaft(s) timing adjuster – all, R&R/repl. (valve covers removed) (05-7211)
                Valve cover – left bank, R&R/reseal (01-5012)
                Valve cover – right bank, R&R/reseal (01-5013)
                Valve cover – left and right bank, R&R/reseal (01-5011)
                Valve lifters (all) on CAM "A" - (after test), replace (05-2322)
                Valve lifters (all) on CAM "B" - (after test), replace (05-2327)
                Valve lifters (all) on CAM "C" - (after test), replace (05-2332)
                Valve lifters (all) on CAM "D" - (after test), replace (05-2337)
                Valve lifters, all – (valve cover removed), replace (05-2313)
                Valve lifters, all – (valve cover removed), replace (05-2312)
Damage Code                 Operation Number Time (hrs.) Model Indicator (s)
Repair 1 (up to Engine # 54 1011 *                  0.3 hrs.     AE, BC, CD, DC, R8, S9, SC, TB, U8, Y4, Z3
60 001177)
05050 36
                            01 5011                 2.1 hrs.     AE, CD, DC, S9, SC, TB, U8, Y4, Z3

                                                 2.2 hrs        BC

                                                 2.3 hrs.       R8
                           05 6492               1.5 hrs.       BC, S9, SC, TB, U8, Z3

                                                 2.0 hrs.       AE, DC, Y4

                                                 2.4 hrs.       CD

                                                 2.8 hrs.       R8
                           05 6632               1.5 hrs.       BC, S9, SC, TB, U8, Z3

                                                 2.0 hrs.       AE, DC, Y4

                                                 2.4 hrs.       CD

                                                 2.7 hrs.       R8
Repair 1 (after Engine #   54 1011 *             0.3 hrs.       AE, BC, CD, DC, R8, S9, SC, TB, U8, Y4, Z3
60 001177)
05052 36 (Camshaft A)
                           01 5013               1.3 hrs.       AE, BC, CD, DC, S9, SC, TB, U8, Y4, Z3

                                                 1.4 hrs.       R8
                           05 7264               1.1 hrs.       BC, S9, SC, TB, U8, Z3

                                                 1.5 hrs.       AE, DC, Y4

                                                 1.9 hrs.       CD

                                                 2.2 hrs.       R8
05050 36 (Camshaft B)      54 1011 *             0.3 hrs.       AE, BC, CD, DC, R8, S9, SC, TB, U8, Y4, Z3
Continued on Page 4

                                  S-B-05.20/20b (January 23, 2009)                                           3
              Case 4:20-cv-05719-JST Document 46-1 Filed 06/23/21 Page 5 of 6
Continued from Page 3
In Case of Warranty
Damage Code                Operation Number Time (hrs.) Model Indicator (s)
                           01 5013          1.3 hrs.    AE, BC, CD, DC, S9, SC, TB, U8, Y4, Z3

                                                 1.4 hrs.       R8
                           05 7251               1.3 hrs.       BC, S9, SC, TB, U8, Z3

                                                 1.6 hrs.       AE, DC, Y4

                                                 2.0 hrs.       CD

                                                 2.4 hrs.       R8
05050 36 (Camshaft C)      54 1011 *             0.3 hrs.       AE, BC, CD, DC, R8, S9, SC, TB, U8, Y4, Z3
                           01 5012               1.4 hrs.       AE, BC, CD, DC, S9, SC, TB, U8, Y4, Z3

                                                 1.5 hrs.       R8
                           05 7261               1.3 hrs.       BC, SC, S9, TB, U8, Z3

                                                 1.6 hrs.       AE, DC

                                                 2.0 hrs.       CD

                                                 2.4 hrs.       R8
05052 36 (Camshaft D)      54 1011 *             0.3 hrs.       AE, BC, CD, DC, R8, S9, SC, TB, U8, Y4, Z3
                           01 5012               1.4 hrs.       AE, BC, CD, DC, S9, SC, TB, U8, Y4, Z3

                                                 1.5 hrs.       R8
                           05 7267               1.1 hrs.       BC, S9, SC, TB, U8, Z3

                                                 1.5 hrs.       AE, DC, Y4

                                                 1.8 hrs.       CD

                                                 2.1 hrs.       R8
05050 36 (All Adjusters)   54 1011 *             0.3 hrs.       AE, BC, CD, DC, R8, S9, SC, TB, U8, Y4, Z3
                           01 5011               2.1 hrs.       AE, CD, DC, S9, SC, TB, U8, Y4, Z3

                                                 2.2 hrs.       BC

                                                 2.3 hrs.       R8
                           05 7211               1.7 hrs.       AE, BC, DC, S9, SC, TB, U8, Y4, Z3

                                                 2.1 hrs.       CD

                                                 2.4 hrs.       R8
Repair 2                   01 5013               1.3 hrs.       AE, BC, CD, DC, S9, SC, TB, U8, Y4, Z3
05319 36 (Camshaft A
Lifters)                                         1.4 hrs.       R8
                           05 2322               1.3 hrs.       BC, S9, SC, TB, U8, Z3

                                                 1.7 hrs.       AE, CD, DC, Y4

                                                 2.0 hrs.       R8
05319 36 (Camshaft B       01 5013               1.3 hrs.       AE, BC, CD, DC, S9, SC, TB, U8, Y4, Z3
Lifters)
                                                 1.4 hrs.       R8
Continued on Page 5


4                                 S-B-05.20/20b (January 23, 2009)
        Case 4:20-cv-05719-JST Document 46-1 Filed 06/23/21 Page 6 of 6

Continued from Page 4
In Case of Warranty
Damage Code               Operation Number Time (hrs.) Model Indicator (s)
                          05 2327          1.3 hrs.    BC, S9, SC, TB, U8, Z3

                                                 1.7 hrs.       AE, CD, DC, Y4

                                                 2.0 hrs.       R8
05319 36 (Camshaft C      01 5012                1.4 hrs.       AE, BC, CD, DC, S9, SC, TB, U8, Y4, Z3
Lifters)
                                                 1.5 hrs.       R8
                          05 2332                1.3 hrs.       BC, S9, SC, TB, U8, Z3

                                                 1.7 hrs.       AE, CD, DC, Y4

                                                 2.0 hrs.       R8
05319 36 (Camshaft D      01 5012                1.4 hrs.       AE, BC, CD, DC, S9, SC, TB, U8, Y4, Z3
Lifters)
                                                 1.5 hrs.       R8
                          05 2337                1.3 hrs.       BC, S9, SC, TB, U8, Z3

                                                 1.7 hrs.       AE, CD, DC, Y4

                                                 2.0 hrs.       R8
05319 36 (All Lifters)    01 5011                2.1 hrs.       AE, CD, DC, S9, SC, TB, U8, Y4, Z3

                                                 2.2 hrs.       BC

                                                 2.3 hrs.       R8
                          05 2313                3.7 hrs.       BC, Z3
                          05 2312                3.4 hrs.       CD

                                                 3.6 hrs.       AE, DC, Y4

                                                 3.7 hrs.       S9, SC, TB, U8

                                                 3.9 hrs.       R8
*Please note that 54-1011 is claimable only once per Repair Order. When claiming any of the above repairs
please be aware of potential overlapping labor (i.e. Camshaft adjusters A and D were noisey. 54-1011 is
only claimable once and please use 01-5011 to R&R both Valve Covers instead of 01-5012 for the
Left and 01-5013 for the Right.). The warranty info provided is based on individual repair scenarios and
not for vehicles that require more than one of the above repair scenarios.




                                  S-B-05.20/20b (January 23, 2009)                                         5
